Citation Nr: 1617483	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including service in the Republic of Vietnam.  The Veteran had additional service in the Army National Guard.  The appellant is the Veteran's daughter.

This matter is on appeal from a February 2012 determination by the Muskogee, Oklahoma, Regional Office's Education Center (RO).

The appellant indicated that she desired a hearing before a Veterans Law Judge on her substantive appeal received in April 2012.  The Board remanded the case in March 2014 to schedule the appellant for a hearing before a Veterans Law Judge at her local RO.  In compliance with the Board's remand directive, the RO scheduled the appellant for a Travel Board hearing in August 2014; the appellant was notified of the scheduled hearing in July 2014.  However, the record reflects that the appellant cancelled the hearing and did not appear for the hearing.  No good cause has been shown.  Her request for a hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  


FINDINGS OF FACT

1.  The record reflects the appellant was born in April 1975, and that her application for DEA benefits was received in February 2012.

2.  The appellant reached her 26th birthday prior to the effective date of the finding of permanent total disability for the Veteran which was effective April 25, 2008.


CONCLUSION OF LAW

The statutory criteria for entitlement to DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  In pertinent part, the appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her March 2012 notice of disagreement and April 2012 substantive appeal.  As detailed in the Introduction, the Board has concluded the appellant ultimately decided no hearing was desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The appellant is seeking DEA benefits under Chapter 35, Title 38, United States Code.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807. 

In this case, the appellant is seeking DEA benefits based upon her father being permanently and totally disabled.  Further, the record reflects the Veteran, her father, was found to be permanently and totally disabled effective November 19, 2009.  He also had a total disability rating based on unemployability effective from April 25, 2008.  In a decision of June 2009, the RO noted that he had basic eligibility under 38 U.S.C. Ch 35 from 04/25/2008.  No other basis for DEA benefits is demonstrated by the record.

The basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).  The Board acknowledges that in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R.  §§ 21.3040(d), 21.3041(d), (e).

The Board further notes that basic eligibility for Chapter 35 benefits requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  In this case, the record reflects the appellant was born in April 1975.  Therefore, the appellant reached her 26th birthday prior to the effective date of the finding of basic eligibility under Chapter 35 which was effective April 25, 2008.  As such, she has no legal entitlement to the benefits sought on appeal.

The Board notes the appellant has contended, in essence, that although the Veteran's 100 percent rating for heart disease as due to exposure to Agent Orange was not granted until August 2011, he should have been found to be permanently and totally disabled earlier because the disease was incurred in service, or at least back in 1986 because the Veteran first filed for service connection for Agent Orange-related disease in 1986.  In other words, it appears she is contending the Veteran should have been found to be permanently and totally disabled prior to the April 2008 effective date as he was entitled to such benefits earlier than the effective of the finding of permanent total disability for him.

The Board is sympathetic to the appellant, but for the purposes of this case it must go by the effective date assigned for the Veteran's permanent and total rating.  As such, the appellant's arguments essentially constitute a theory of equitable relief.  The Board, however, is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board further notes, as stated above, that the basic ending date (delimiting date) for DEA benefits is the eligible person's 26th birthday; and that while the delimiting date may be modified or extended beyond a claimant's 26th birthday under certain circumstances it is generally not past his or her 31st birthday.  Here, the record reflects the appellant's initial application for DEA benefits was received in March 2012, which was after her 36th birthday.  Therefore, even if the effective date for the Veteran's permanent and total rating was prior to her 26th birthday she would still have no legal entitlement to DEA benefits as her application was not received within the time period prescribed by law.

For these reasons, the Board concludes the appellant's claim for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


